Citation Nr: 0812458	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the reduction in the rating for bilateral hearing 
loss from 20 to 10 percent, effective from September 20, 
2001, contained clear and unmistakable error.

2.  Whether the reduction in the rating for bilateral hearing 
loss from 20 to 0 percent, effective from December 1, 2004, 
was proper.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, it is unclear from the veteran's 
September 2005 Form 9, which issue or issues as outlined 
above he intended to perfect to the Board.  Along with his 
Form 9, the veteran enclosed a copy of the August 2005 
supplemental statement of the case (SSOC) which outlined the 
reasons for his currently assigned non-compensable rating for 
bilateral hearing loss.  However, he did not specifically 
mention the issue of whether the reduction in the rating for 
bilateral hearing loss from 20 to 10 percent, effective from 
September 20, 2001, contained clear and unmistakable error or 
check the box indicating he wanted to appeal all of the 
issues on the statement of the case (SOC) and SSOCs.  As 
such, because both issues involve reductions in the rating of 
his bilateral hearing loss, and it is unclear whether the 
veteran intended to perfect both issues, the veteran should 
be instructed on remand to clarify his intentions.  

In any event, the Board finds that neither issue is properly 
before the Board for appellate consideration.  In this 
regard, there is no VA Form 8 "Certification of Appeal" of 
record.  38 C.F.R. § 19.35.  More importantly, however, the 
veteran did not receive notification in writing of the 
certification and transfer and of the time limit for 
requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence 
described in 38 C.F.R. § 20.1304.  38 C.F.R. § 19.36.  As 
such, this appeal must be remanded to afford the veteran due 
process.  

Additionally, it appears that the veteran did not receive the 
provisions of 38 C.F.R. §§ 3.105(e) and (i) in his SOCs or 
SSOCs.  On remand, the veteran should be provided with such.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ascertain which 
issue(s), namely whether the reduction in 
the rating for bilateral hearing loss from 
20 to 10 percent, effective from September 
20, 2001, contained clear and unmistakable 
error and whether the reduction in the 
rating for bilateral hearing loss from 20 
to 0 percent, effective from December 1, 
2004, was proper, the veteran intended to 
perfect to the Board.

2.  The AMC/RO should properly certify the 
issue or issues to the Board and notify 
the veteran of such pursuant to 38 C.F.R. 
§§ 19.35 and 19.36.  

3.  A SSOC should be issued with contains 
the provisions of 38 C.F.R. §§ 3.105(e) 
and (i).  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



